Citation Nr: 1712782	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected bilateral corneal dystrophy.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1980 to August 1984, and from November 1991 to September 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  These issues were before the Board in February 2013, at which time they were remanded for additional evidentiary development.  The case has now returned to the Board for further appellate action).

FINDINGS OF FACT

1.  The Veteran's bilateral corneal dystrophy is manifested by objective findings of corrected distance vision of 20/40 in the right eye and 20/50 in the left eye; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.

2.  The Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), nor is he otherwise rendered unemployable by his service-connected bilateral corneal dystrophy warranting an extra-schedular total 
disability rating under 38 C.F.R. § 4.16(b).


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral corneal dystrophy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.79, Diagnostic Codes DC 6027-6066 (2016).

2.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in February 25, 2011, June 29, 2011, and May 2, 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  This case was remanded in February 2013 and a VA examination was obtained in September 2013.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here the VA examiner elicited information from the Veteran related to the functional effects caused by his eye disability and conducted visual acuity and visual field testing using the Goldmann Perimeter Chart.  

The opinion also adequately addresses the effect the Veteran's service-connected bilateral corneal dystrophy has on his employment picture.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examination here as a result there is adequate medical evidence of record to make a determination in this case.

The AOJ also provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to obtain information regarding his education and employment history.  See VA correspondence dated May 2, 2013.  However, he did not respond with the information requested by the AOJ, and as a result VA's attempt to obtain this information has been hindered.  Absent additional evidence and cooperation from the Veteran, the Board finds no reasonable basis for attempting further development of the TDIU claim, in particular the Veteran's educational background and his employment history.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).    

Accordingly, the development ordered by the Board has been completed sufficiently so that the claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47.  The appeal will be based on the evidence of record.

II.  Law and Analysis for Increased Ratings

The Veteran is seeking a higher disability rating for his service-connected bilateral corneal dystrophy.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2  4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral corneal dystrophy is currently rated as 10 percent disabling under DCs 6027-6066.

Under DC 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's corneal dystrophy is preoperative and his disability will be evaluated based on visual impairment.  

Evaluations for defective vision range from 10 to 100 percent based on impairment of central visual acuity or anatomical loss of one eye or both eyes under the provisions of DCs 6061 to 6066.  38 C.F.R. § 4.79.  Visual acuity is generally evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.76.

Under DC 6066, when both eyes are service connected, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) vision in both eyes is 20/50; (3) vision in one eye is 20/70 and vision in the other eye is 20/40; or (4) vision in one eye is 20/100 and vision in the other eye is 20/40.  38 C.F.R. § 4.79.  

A 20 percent disability rating, based solely on impairment of central visual acuity, is available when: (1) vision in one eye is 20/70 and vision in the other eye is 20/50; (2) vision in one eye is 20/100 and vision in the other eye is 20/50; (3) vision is 20/200 in one eye and 20/40 in the other eye; or (4) vision is 15/200 in one eye and 20/40 in the other eye.  Id.  The ratings increase as the visual acuity worsens with a maximum 90 percent rating under DC 6066 is warranted where the best corrected distance visual acuity is 10/200 in each eye.  Id.  A 100 percent rating may be assigned for additional impairment of visual acuity including anatomical loss of one eye or both eyes.  38 C.F.R. § 4.79, DCs 6061-6065.  

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, DCs 6080, 6081.

The record contains VA and private eye examinations in connection with his claim.  See July 2011 VA Eye Examination report and eye examination reports from Mineola Eyecare, dated August 24, 2010 and November 28, 2012.  Unfortunately the opinions were inadequate as the examiners either did not report visual acuity testing results including visual fields tests, or failed to use the VA-mandated Goldmann test.  

The Veteran was afforded another VA examination in September 2013.  At that time uncorrected distance vision was 10/200 in both eyes.  Uncorrected near vision was 20/60 in both eyes.  Corrected distance vision was 20/40 in the right eye and 20/50 in the left eye.  Corrected near vision was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The diameter of the left and right pupils was 3 millimeters and the pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism or diplopia.  Right eye pressure was 22 and left eye pressure was 24.  Slit lamp and external eye examination was normal with the exception of endothelial vesicles with grayish lesions in both corneas.  The internal eye examination was normal, bilaterally.  

On visual field testing, there was no contraction of a visual field, no loss of a visual field, no scotoma, and the Veteran was not found to be legally blind.  There was no scarring or disfigurement and no incapacitating episodes attributable to his eye condition.  The Veteran did not have a history of corneal transplant, keratoconus, or pterygium.  The examiner concluded the Veteran's decrease in visual acuity was due to bilateral posterior polymorphous corneal dystrophy.  The examiner concluded that in addition to corneal dystrophy the Veteran also had significant refractive error which is correctable with glasses to 20/40 in the right eye and 20/50 OS in the left eye at distance.  The Veteran was also considered glaucoma suspect with elevated intraocular pressure bilaterally, which was likely related to the corneal dystrophy, but did not otherwise result in decreased visual acuity.  In addition, the Veteran's floaters were not related to military service or to the service-connected posterior polymorphous corneal dystrophy.  The examiner also concluded that the Veteran was able to perform duties and responsibilities that required at least 20/40 distance vision and that his service-connected eye disability did not impact his ability to work.  

Based upon the preceding evidence, the Board finds no basis to assign a rating higher than 10 percent for the Veteran's bilateral corneal dystrophy.  In order for the Veteran to satisfy the next-higher rating based upon impairment of central visual acuity, his corrected vision must be at least 20/70 in one eye and 20/50 in the other eye.  See § 4.79, DC 6066.  However, such is not the case.  While the Board acknowledged the Veteran's complaints of floaters, they have not been associated with the corneal dystrophy.  Because the above findings show the corrected visual acuity both eyes is not worse than 20/50, a 20 percent rating is not warranted.

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, DCs Codes 6080, 6081, 6090, 6091.  Therefore, a disability rating greater than 20 percent for bilateral corneal dystrophy are not warranted under any applicable diagnostic code.

Although the Veteran is considered "glaucoma suspect," an actual diagnosis of glaucoma has not been made.  Moreover there is no indication that this condition causes visual impairment.  Notably on visual field testing, there was no contraction of a visual field, no loss of a visual field, and no scotoma.  Further the examiner specifically concluded that the condition did not cause a decrease in visual acuity or other impairment.  Therefore, the criteria for a separate compensable rating for bilateral glaucoma are not met.

The Board has also considered whether the service-connected corneal dystrophy claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected hearing loss are inadequate.  The functional effects of the Veteran's eye disability have been reported to be diminished visual acuity, difficulty reading numbers, and floaters.  The these functional effects have been rated under the applicable diagnostic codes that have specifically contemplated the level of occupational and social impairment caused by the corneal dystrophy.  Moreover, ratings in excess of that assigned are provided for certain manifestations for the service-connected corneal dystrophy, but the medical evidence shows that those manifestations are not present.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).

After a review of the medical evidence, using the VA visual acuity test results and resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating greater than 10 percent are not met.  38 U.S.C.A. § 5107(b) (West 2014).

III.  Law and Analysis for TDIU

The Veteran is seeking a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  However the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation Services for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran is service connected for bilateral corneal dystrophy, rated as 10 percent disabling.  This is his only service-connected disability.  Since the schedular rating for a single service-connected disability must be at least 60 percent, the Veteran does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  Thus, the question currently before the Board is limited to whether, in accordance with 38 C.F.R. § 4.16(b), the evidence reflects that the Veteran's service-connected eye disability precludes him from the ability to secure or follow a substantially gainful employment requiring referral for extra-schedular consideration of TDIU.

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue are to be addressed if such a referral is made.  38 C.F.R. § 4.16(b) (2016).  

The Veteran asserts that he may be unable to follow substantially gainful occupation as a result of his service connected eye disability, rendering him unemployable.  He complains that floaters, specifically in his left eye, are affecting his job performance and present a constant daily problem.  See e g Statement in Support of Claim March 2011; Statement in Support of Claim September 2011; and VA Form 9, March 2012.  However, despite the Veteran's assertion, the record reflects that the Veteran was employed as a postal worker during the appeal period. See Examination Report from Mineola Eyecare, dated November 28, 2012.  Unfortunately no specific details about his duties have been provided and there is no indication that the Veteran's employment is considered marginal.  As has been noted above, the AOJ attempted to obtain additional information in order to better determine the Veteran's employability.  However as has also been noted, the Veteran did not complete and return VA Form 21-8940, which collects information about employment history and education necessary to determine a claim for TDIU.  If the Veteran does not cooperate in the adjudication of his claim, the Board can only analyze the evidence it has before it. 

Although it is clear that the Veteran's eye disability affects him in an occupational setting, the Board will not repeat, in its entirety, the discussion of the findings from the previous examinations especially given that the above analysis details the level of visual impairment and the appropriate disability rating to account for such impairment.  However of some significance is the November 2013 VA opinion assessing the current state of the Veteran's service-connected bilateral corneal dystrophy and its impact on his employability.  The findings from this examination show the Veteran's vision in his right eye was correctable to at least 20/50 with full visual fields in both eyes.  The examiner concluded that the Veteran's service-connected bilateral corneal dystrophy does not impact his ability to work.

For all the foregoing reasons, the claim for entitlement to a TDIU is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating greater than 10 percent for service-connected bilateral corneal dystrophy is denied.  

Entitlement to a TDIU is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


